180 F.2d 396
Frederic Albert DEININGER, Appellant,v.Estelle Desiree DEININGER, Appellee.
No. 10023.
United States Court of Appeals District of Columbia Circuit.
Argued January 3, 1950.
Decided February 6, 1950.

Appeal from the United States District Court for the District of Columbia.
H. Clay Epsey, Washington, D. C., for appellant.
David G. Bress, Washington, D. C., with whom Alvin L. Newmyer and George A. Greenfield, Washington, D. C., were on the brief, for appellee.
Before WILBUR K. MILLER, PROCTOR and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This is a divorce case. The husband appeals from the judgment of the District Court which granted to the wife a limited divorce, alimony and counsel fees. We find no substantial error in the record.


2
Affirmed.